11-1212-ag
         Dia v. Holder
                                                                                       BIA
                                                                               A077 547 961
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 8th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                PETER W. HALL,
 9                GERARD E. LYNCH,
10                    Circuit Judges.
11       ______________________________________
12
13       SIDHIGUI DIA,
14                Petitioner,
15                                                              11-1212-ag
16                       v.                                     NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Theodore Vialet, New York, New York.
24
 1   FOR RESPONDENT:          Tony West, Assistant Attorney
 2                            General; Mary Jane Candaux,
 3                            Assistant Director, Laura M.L.
 4                            Maroldy, Trial Attorney, Office of
 5                            Immigration Litigation, United
 6                            States Department of Justice,
 7                            Washington, D.C.
 8
 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Sidhigui Dia, allegedly a native and citizen

14   of Guinea, seeks review of a March 8, 2011, decision of the

15   BIA denying his motion to reopen his removal proceedings.

16   In re Dia, No. A077 547 961 (B.I.A. Mar. 8, 2011).     We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history of the case.

19       We review the BIA’s denial of a motion to reopen for

20   abuse of discretion.    See Ali v. Gonzales, 448 F.3d 515, 517

21   (2d Cir. 2006).   Dia’s motion to reopen was clearly

22   untimely, as it was filed more than eight years after the

23   BIA dismissed his appeal, and the BIA did not abuse its

24   discretion in finding that Dia failed to establish changed

25   country conditions.    See 8 U.S.C. § 1229a(c)(7)(C)(ii).

26   Regardless of whether Dia established that conditions in


                                    2
 1   Guinea had deteriorated for his alleged ethnic group, such

 2   evidence would be material only if Dia had credibly

 3   established that he is from Guinea.    See Dhoumo v. Board of

 4   Immigration Appeals, 416 F.3d 172, 174 (2d Cir. 2005) (“The

 5   determination of an alien’s nationality . . . is a threshold

 6   inquiry in determining the alien’s eligibility for

 7   asylum.”); see also Wangchuck v. DHS, 448 F.3d 524, 528-29

 8   (2d Cir. 2006).    In this case, the BIA’s conclusion that Dia

 9   failed to establish either his identity or his nationality

10   is well supported and provides a sufficient basis to deny

11   relief.   See Borovikova v. U.S. Dep’t of Justice, 435 F.3d
12   151, 158 (2d Cir. 2006).

13       Dia admitted that he had initially applied for asylum

14   under a false name, gave testimony that was untrue, and

15   submitted false documents in support of that application.

16   Moreover, in his initial asylum proceedings, he was found to

17   be incredible.    Thus, the BIA’s decision not to credit the

18   evidence submitted in support of the motion to reopen was

19   not an abuse of discretion.    See Qin Wen Zheng v. Gonzales,

20   500 F.3d 143, 147-48 (2d Cir. 2007) (finding that BIA did

21   not abuse its discretion by refusing to credit evidence

22   submitted in support of a motion to reopen where an adverse

23   credibility determination was made in the underlying

                                    3
 1   proceedings); Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

 2   2007) (where the agency’s “finding of fabrication (supported

 3   by substantial evidence) serves as the basis for

 4   discrediting other evidence, a reviewing court is in no

 5   position to conclude that the discrediting of the remaining

 6   evidence is unsupported by substantial evidence”).        For

 7   the foregoing reasons, the petition for review is DENIED.

 8                              FOR THE COURT:
 9                              Catherine O’Hagan Wolfe, Clerk
10
11
12
13




                                  4